Case 1:18-cv-06172-JGK Document 86 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PHYTO TECH CORP. ET AL.,
Plaintiffs, 18-cv-6172 (JGK)
- against - ORDER
GIVAUDAN SA,

Defendant.

 

JOHN G. KOELTL, District Judge:

For the reasons stated on the record during the
teleconference on July 29, 2021, the motion for summary judgment
is denied. The Clerk is directed to close Docket No. 43.

The parties are directed to confer and provide a status
update to the Court by August 6, 2021 with respect to the
following issues: (1) whether this and the related case in
18-cv-3588 are jury or non-jury trials; (2) whether the actions
should be consolidated for trial; (3) whether the parties are
prepared to engage in settlement discussions and, if so, in what
forum; (4) a schedule for the submission of Findings of Fact and
Conclusions of Law (if this is a non-jury case), the Joint Pre-
Trial Order, and Trial Memos.

SO ORDERED.

Dated: New York, New York ( keke
| Coe 9

 

 

 

 

July 29, 2021
iw, John G. Koeltl
ted States District Judge

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _ 7/20/22

 

 
